Citation Nr: 9904180	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for polyarthritis of 
multiple joints.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
congenital cyst of the right mandibular area.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had active service from 
February 1946 to April 1948.

In the November 1997 substantive appeal submitted by the 
veteran and during his October 1998 appeal hearing before the 
undersigned member of the Board, the veteran requested 
consideration of a claim for non-service connected pension 
benefits.  However, as the only issues currently before the 
Board are those set forth on the title page of this decision, 
this matter is referred to the RO for appropriate action.


REMAND

In this case, in a September 1965 rating decision, the RO 
denied the veteran's claim for service connection for a 
congenital cyst of the right mandibular area.  And, in a 
December 1994 rating decision, the RO denied the veteran 
service connection for polyarthritis of multiple joints.  
Subsequently, in a July 1995 VA form 21-4138 (Statement in 
Support of Claim), the veteran attempted once again to 
establish his entitlement to service connection for a 
congenital cyst of the right mandibular area and 
polyarthritis of multiple joints.

Upon a preliminary review of the case, the Board notes that 
in a VA form 21-4138 dated August 1995 and during his October 
1998 appeal hearing, the veteran indicated that he was 
treated for his arthritis at the VA Lakeside Hospital during 
the 1970s, the VA Westside Hospital in the early 1990s, and 
the Hines VA Medical Center during the mid 1990s.  However, 
the Board finds the claims folder is devoid of the veteran's 
treatment records at these facilities.

In this regard, the United States Court of Veterans Appeals 
(Court) has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date July 21, 1992, 
was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
As such, it is necessary to ensure that either the records 
relating to treatment the veteran received at the above 
listed VA medical facilities are obtained, or that the record 
on appeal contains documentation indicating that such records 
are unavailable.

In addition, the Board notes that, in the August 1995 VA form 
21-4138 and during his October 1998 appeal hearing , the 
veteran noted that he had been also treated for his arthritis 
at the Loyola Hospital in Maywood during the late 1980s, and 
at the Westlake Hospital in Melrose Park, Illinois in January 
1994.  As well, he indicated that he had been treated for his 
cyst of the mandibular area at the University of Illinois 
C.N.J. Hospital from 1964 to 1965 and by Dr. Wood following 
his discharge from service.  However, the claims folder also 
fails to include all of these treatment records.  As the 
Board deems that any such records would be necessary for 
appellate review, the RO should ascertain whether such 
records exist and, if so, incorporate them into the veteran's 
file.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and obtain information with respect to 
the specific dates of treatment at the 
Loyola Hospital in Maywood, the Westlake 
Hospital in Melrose Park, Illinois, the 
University of Illinois C.N.J. Hospital, 
and Dr. Wood.  As well, the RO should 
ask the veteran to complete VA Form 21-
4142 (Authorization for the Release of 
Information) regarding these treatment 
records.  Subsequently, the RO should 
attempt to obtain these treatment 
records and associate them with the 
claims file.  If the search for the 
veteran's treatment records is negative, 
or if the veteran's response to the RO's 
inquiry regarding his treatment records 
is negative, documentation to that 
effect should be placed in the veteran's 
claims folder.

2.  The RO should contact the veteran 
and obtain information with respect to 
his specific dates of treatment at the 
VA Lakeside Hospital, the VA Westside 
Hospital, and the Hines VA Medical 
Center.  Subsequently, the RO should 
attempt to obtain these treatment 
records.  If the search for these 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies) indicating that these 
records were not available.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims in light of any 
additional evidence.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 5 -
